Per Curiam.
Plaintiffs allege each defendant was negligent in that he: (1) violated G.S. 20-140 making criminal the reckless driving of a motor vehicle, as that phrase is there defined; (2) violated G.S. 20-152 (a) requiring the driver of a motor vehicle following another to stay a reasonable distance behind; (3) violated G.S. 20-141 (a) prohibiting the operation of a motor vehicle at a speed greater than reasonable under existing conditions; (4) drove at a speed which prevented his stopping “within the assured clear distance” ahead; and (5) *620failed to maintain a proper lookout, and to keep his vehicle under control.
The collision occurred about 6:30 p.m. Plaintiffs left Charlotte about 3:30 that day. There had been snow and sleet; but “it had stopped; the sun had come out, it was a little foggy; slight drizzle,” there were spots of ice on the bridge.
The bridge over Haw River is approximately 400 feet long and 26 feet wide. There is a curve in the road about 1,000 feet south of the bridge. The maximum permissible speed before a northbound traveler reaches the bridge is 60 miles per hour. The speed at the curve and to the bridge is 45 miles per hour. One traveling north is on an incline approaching the southern portion of the bridge. The road peaks at the center of the bridge and then takes a sharp decline. Occupants of cars at the south end of the bridge cannot see cars stopped at the north end of the bridge. Warren testified he did not see the cars of defendants when he entered the bridge. Was it because they were then south of the curve and 1,000 feet or more behind the Pontiac? No one fixes the distance between the cars as they approached the bridge. The record is devoid of any evidence with respect to the speed at which defendants were driving. There is no evidence to show defendants were familiar with the bridge, nor was there anything to put them on notice of a dangerous condition ahead until they reached the peak in the bridge and started on the decline.
Our examination of the record fails to disclose any evidence to support plaintiffs’ allegations of negligence.
Affirmed.